Citation Nr: 0022291	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  98-17 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether a claim of entitlement to service connection for a 
foot disorder is well grounded.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


REMAND

The veteran served on active duty from June 1974 to September 
1977.  This appeal arises from a rating decision of September 
1998 from the Jackson, Mississippi, Regional Office (RO).

Under 38 U.S.C.A. § 5103 (a) (1991), VA has a duty to notify 
claimants of the evidence necessary to complete their 
applications for benefits where their applications are 
incomplete.  The United States Court of Veterans Appeals 
(Court) has held that this includes a duty to specifically 
notify claimants of the need to provide evidence relating to 
medical causation where the claimant has made statements 
indicating the existence of evidence that might, if true, 
make the claim plausible.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  

In this case, there is evidence of complaints relating to the 
veteran's left foot only in his service medical records.  
There is no evidence of complaints of or treatment for a foot 
disorder for more than 20 years following his discharge.  
Yet, the veteran has presented a private medical record dated 
in June 1999 from a Dr. Sotolongo in Jackson, Mississippi, in 
which the doctor stated there is a high probability of sprain 
during active military service contributing to the veteran's 
foot pain.  The doctor did not provide a diagnosis, nor does 
the report indicate that an examination was performed or what 
records were reviewed.

This June 1999 note indicates that there may be evidence that 
the veteran should submit that might well ground his claim.  
The veteran should be told that his complete clinical records 
from Dr. Sotolongo should be presented, and that it might 
help him to present a plausible claim if Dr. Sotolongo would 
provide a legible statement indicating what foot disorder has 
been diagnosed and the medical basis for the statement of a 
"high probability" that a sprain during military service 
contributed to the pain.  Dr. Sotolongo should be asked what 
records were reviewed and the medical rationale for the 
opinion.

Thereafter, if, and only if, the veteran presents evidence 
that makes his claim plausible, he should be accorded a VA 
examination, after appropriate development to associate all 
current VA and private treatment records pertaining to the 
veteran's feet with the file.  If an examination is 
warranted, the examiner should review the claims file, 
including all service medical records and post-service 
treatment records, and provide a diagnosis of any current 
foot disorder and an opinion as to whether it is at least as 
likely as not that any current foot disorder is related to 
any disease or injury shown in service.

Accordingly, the case is remanded for the following:

1.  Notify the veteran that his 
application for benefits is incomplete.  
38 U.S.C.A. § 5103 (West 1991).  Tell him 
that he should obtain and present his 
complete treatment records from Dr. 
Sotolongo, as well as a letter from Dr. 
Sotolongo stating what diagnosis has been 
given for the veteran's foot condition, 
what diagnostic tests were performed, 
what records were reviewed, and what 
medical rationale informed the opinion 
that there was a high probability that a 
sprain during active military service 
(from 1974 to 1977) contributed to pain 
the veteran was experiencing in June 
1999.  Give the veteran an appropriate 
period of time to present this evidence.  
Ask the veteran to submit any other 
private records regarding treatment for a 
foot disorder since military service.

2.  Assure that current VA treatment 
records for the feet are associated with 
the claims file.

3.  After the above has been done, review 
the claims file.  If, and only if, the 
veteran has presented evidence of a well-
grounded claim, undertake any such 
additional development as may be 
warranted, to include providing the 
veteran an appropriate VA examination, 
accompanied by review of the claims file, 
including all service medical records and 
post-service treatment records.  The 
examiner should provide a diagnosis of 
any current foot disorder and an opinion 
as to whether it is at least as likely as 
not that any current foot disorder is 
related to any disease or injury shown in 
service

4.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case and accord them a 
reasonable period to respond.

Thereafter, the claims file is to be returned to the Board 
following appropriate appellate procedure.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


